 



EXHIBIT 10.2

Fourth Amendment
to the
Bowater Incorporated
Retirement Plan for Outside Directors
As Amended and Restated
February 26, 1999

     WHEREAS, Bowater Incorporated, a Delaware corporation (the “Corporation”),
established the Bowater Incorporated Retirement Plan for Outside Directors (the
“Plan”); and

     WHEREAS, the Executive Committee of the Board of Directors of the
Corporation desires to amend the Plan;

     NOW, THEREFORE, effective May 11, 2005 (the “Effective Date”), the Plan
shall be amended as follows:

     1. No person who is not a Participating Director immediately prior to the
Effective Date shall become a Participating Director in the Plan on or after the
Effective Date.

     2. For purposes of determining a Participating Director’s Final Average
Earnings, amounts payable for periods on and after the Effective Date shall be
disregarded.

     3. To the extent that a Participating Director’s rights under the Plan are
contingent on the Participating Director’s age, the determination of such age
shall be based on the Participating Director’s age on the date relevant to the
applicable provision of the Plan, without regard to whether such date occurs
before, on, or after the Effective Date.

     4. For purposes of determining a Participating Director’s retirement
benefits in accordance with section 4.01 of the Plan, including benefits
provided to pursuant to other portions of the Plan that are based on the
determination under section 4.01 of the Plan, a Participating Director’s years
of continuous service after the Effective Date shall be disregarded.

     5. For purposes of determining whether a Participating Director has
completed five years of service and continuous service for purposes of sections
3.01, 3.02, and 3.03, periods before and after the Effective Date shall be taken
into account.

     6. Notwithstanding the foregoing, this amendment shall not apply to any
person who is either:



(a)   A Participating Director who is not a member of the Board on December 31,
2005.



(b)   A Participating Director who, as of the Effective Date, had completed five
years of service with the Board and who has elected in accordance with the
procedures established by the Company not to have this amendment apply to him.

 



--------------------------------------------------------------------------------



 



     7. Subject to the foregoing, the Plan shall remain in full force and effect
on and after the Effective Date.

Capitalized terms not defined in this amendment shall have the meaning ascribed
to them in the Plan.

     IN WITNESS WHEREOF, Bowater Incorporated has caused this Fourth Amendment
to be executed by a duly authorized member of the Executive Committee of the
Board of Directors as of the 23rd day of March, 2005.

              BOWATER INCORPORATED
 
            Executive Committee of the Board of Directors
 
       

  By:             /s/ Arnold M. Nemirow

       

      Arnold M. Nemirow

2